Name: Commission Regulation (EU) No 733/2014 of 24 June 2014 amending Regulation (EC) No 1418/2007 concerning the export for recovery of certain waste to certain non-OECD countries Text with EEA relevance
 Type: Regulation
 Subject Matter: environmental policy;  trade;  cooperation policy;  deterioration of the environment;  trade policy
 Date Published: nan

 4.7.2014 EN Official Journal of the European Union L 197/10 COMMISSION REGULATION (EU) No 733/2014 of 24 June 2014 amending Regulation (EC) No 1418/2007 concerning the export for recovery of certain waste to certain non-OECD countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular Article 37 thereof, After consultation of the countries concerned, Whereas: (1) Pursuant to Article 37 of Regulation (EC) No 1013/2006 the Commission periodically updates Commission Regulation (EC) No 1418/2007 (2) concerning the export for recovery of certain waste to certain countries to which the OECD Decision on the control of transboundary movements of wastes (the OECD decision (3)) does not apply. The Commission has sent a written request to each country to which the OECD decision does not apply seeking confirmation in writing that waste and mixtures of wastes listed in Annex III or IIIA to Regulation (EC) No 1013/2006, the export of which is not prohibited under Article 36 of that Regulation, may be exported from the European Union for recovery in that country and requesting an indication as to which control procedure, if any, would be followed in the country of destination. The Commission has received replies from seventy-four countries. The Annex to Regulation (EC) No 1418/2007 should be amended to take into account those replies. (2) On 13 February 2013, the OECD Council approved the Opinion of the Environment Policy Committee regarding the compliance by Israel with the OECD decision. Consequently, Article 37(2) of Regulation (EC) No 1013/2006 does not apply to that country anymore and the entry for Israel should therefore be deleted from the Annex to Regulation (EC) No 1418/2007. (3) New Zealand is a country to which the OECD decision applies. Therefore, Article 37 of Regulation (EC) No 1013/2006 does not apply to that country and the entry for New Zealand should be deleted from the Annex to Regulation (EC) No 1418/2007, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1418/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the fourteenth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 190, 12.7.2006, p. 1. (2) Commission Regulation (EC) No 1418/2007 of 29 November 2007 concerning the export for recovery of certain waste listed in Annex III or IIIA to Regulation (EC) No 1013/2006 of the European Parliament and of the Council to certain countries to which the OECD Decision on the control of transboundary movements of wastes does not apply (OJ L 316, 4.12.2007, p. 6). (3) Decision C(2001)107/Final of the OECD Council concerning the revision of Decision C(92)39/Final on control of transboundary movements of wastes destined for recovery operations. ANNEX The Annex to Regulation (EC) No 1418/2007 is amended as follows: (1) The paragraph stating Where option B and option D are both designated for the same entry, that means that local control procedures are applicable in addition to those laid down in Article 35 of Regulation (EC) No 1013/2006. is replaced by the following paragraph: Where column (b) and column (d) are both designated for the same entry, that means that control procedures in the country of destination are applicable in addition to those laid down in Article 35 of Regulation (EC) No 1013/2006. (2) The entry for Algeria is replaced by the following: Algeria a b c d Single waste entries B1010  B1020 B1030 B1031 B1040 B1050 B1070  B1220 B1230  B1240 B1250  B2020 from B2030:  Ceramic based fibres not elsewhere specified or included from B2030:  Cermet waste and scrap (metal ceramic composites) B2040  B2130 from B3010:  Scrap plastic of non-halogenated polymers and copolymers, including but not limited to the following:  ethylene  styrene  polypropylene  polyethylene terephthalate  acrylonitrile  butadiene  polyacetals  polyamides  polybutylene terephthalate  polycarbonates  polyethers  polyphenylene sulphides  acrylic polymers  alkanes C10-C13 (plasticiser)  polysiloxanes  polymethyl methacrylate  Cured waste resins or condensation products  The following fluorinated polymer wastes:  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/perfluoro vinyl ether (PFA)  Tetrafluoroethylene/perfluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) from B3010:  Scrap plastic of polyurethane (not containing CFCs) B3020 B3030  B3035 B3040  B3065 B3080 B3100  B4030 GB040  GC050 GF010 GG030 GG040 GH013  GN010 GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (3) The entry for Andorra is replaced by the following: Andorra a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (4) The following entry for Anguilla is inserted in alphabetical order: Anguilla a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (5) The entry for Argentina is replaced by the following: Argentina a b c d Single waste entries B1010 B1020 B1030  B1050 B1060 B1070  B1090 from B1100:  Hard zinc spelter  Zinc containing drosses:  Galvanising slab zinc top dross (> 90 % Zn)  Galvanising slab zinc bottom dross (> 92 % Zn)  Zinc die casting dross (> 85 % Zn)  Hot dip galvanisers slab zinc dross (batch) (> 92 % Zn)  Zinc skimmings from B1100:  Aluminium skimmings (or skims) excluding salt slag  Wastes of refractory lining, including crucibles, originating from copper smelting  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin B1115  B1130 B1140 B1150  B1230 B1240 B1250  B2110 B2120  B2130 from B3010:  Cured waste resins or condensation products  The following fluorinated polymer wastes:  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/perfluoro vinyl ether (PFA)  Tetrafluoroethylene/perfluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) from B3010:  Scrap plastic of non-halogenated polymers and co-polymers from B3020:  Unsorted scrap from B3020:  All other wastes B3030  B3120 B3130  B4030 GB040  GC010 GC020 GC030  GF010 GG030  GH013 GN010  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane from Mix B3020:  Unsorted scrap from Mix B3020:  All other mixtures of wastes Mix B3030 Mix B3040 Mix B3050 (6) The following entry for Armenia is inserted in alphabetical order: Armenia Single waste entries a b c d All waste listed in Annex III of Regulation (EC) No 1013/2006 Mixtures of wastes Mix B3040 All other mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (7) The entry for Azerbaijan is replaced by the following: Azerbaijan a b c d Single waste entries from B1010:  All other wastes from B1010:  Tin scrap  Rare earths scrap B1020  B1120 B1130 B1140  B1250 from B2010:  Slate waste, whether or not roughly timmed or merely cut, by sawing or otherwise  Mica waste  Leucite, nepheline and nepheline syenite waste  Fluorspar waste from B2010:  Natural graphite waste  Feldspar waste  Silica wastes in solid form excluding those used in foundry operations B2020  B2030 from B2040:  Partially refined calcium sulphate produced from flue-gas desulphurisation (FGD)  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications  Sulphur in solid form  Sodium, potassium, calcium chlorides  Lithium-Tantalum and Lithium-Niobium containing glass scraps from B2040:  Waste gypsum wallboard or plasterboard arising from the demolition of buildings  Limestone from the production of calcium cyanamide (having a pH less than 9)  Carborundum (silicon carbide)  Broken concrete B2060  B2070 B2080 B2090  B2100 B2110 B2120 B2130 B3010 B3020  B3035 B3040 B3050 from B3060:  Wine lees from B3060:  All other wastes B3065  B3120 B3130  B4030 GB040  GC050 GE020  GG040 GH013 GN010  GN030 (8) The following entry for Bahrain is inserted in alphabetical order: Bahrain a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (9) The entry for Bangladesh is replaced by the following: Bangladesh a b c d Single waste entries from B1010:  All other wastes from B1010:  Iron and steel scrap  Aluminium scrap B1020  B1115 from B1120:  All other wastes from B1120:  Spent catalysts excluding liquids used as catalysts, containing chromium B1130  B2010 B2020 B2030  B3010 from B3020:  All other wastes from B3020:  Waste and scrap of unbleached paper or paperboard or of corrugated paper or paperboard from B3030:  All other wastes from B3030:  Worn clothing and other worn textile articles B3035  B4030 GB040  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane from Mix B3020:  All other mixtures of wastes from Mix B3020:  Mixtures including paper and paperboard Mix B3030 Mix B3040 Mix B3050 (10) The entry for Belarus is replaced by the following: Belarus a b c d Single waste entries B1010  B1160 B1170  B1210 B1220 B1230  B1240 B1250  B3035 from B3040:  Waste and scrap of hard rubber (e.g ebonite) from B3040:  All other wastes B3050 from B3060:  Wine lees from B3060:  All other wastes B3065  B3070 B3080 B3090  B3130 B3140 B4010  B4030 GB040  GG030 GG040 GH013  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3020 Mix B3030 Mix B3040 Mix B3050 (11) The entry for Benin is replaced by the following: Benin a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (12) The following entry for Bermuda is inserted in alphabetical order: Bermuda a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (13) The following entry for Bolivia is inserted in alphabetical order: Bolivia a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (14) The entry for Brazil is replaced by the following: Brazil a b c d Single waste entries from B1010:  Precious metals (gold, silver, the platinum group, but not mercury)  Iron and steel scrap  Copper scrap  Aluminium scrap  Tin scrap  Titanium scrap from B1010:  Nickel scrap  Zinc scrap  Tungsten scrap  Molybdenum scrap  Tantalum scrap  Magnesium scrap  Cobalt scrap  Bismuth scrap  Zirconium scrap  Manganese scrap  Germanium scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhemium and Gallium  Thorium scrap  Rare earths scrap  Chromium scrap B1020 B1030 B1031  B1040 B1031  B1040 B1050 B1060 B1070 B1080  B1090 B1080  B1090 from B1100:  Zinc-containing drosses:  Galvanising slab zinc top dross (> 90 % Zn)  Galvanising slab zinc bottom dross (> 92 % Zn)  Zinc die casting dross (> 85 % Zn)  Hot dip galvanisers slab zinc dross (batch) (> 92 %)  Zinc skimmings  Wastes of refactory linings, including crucibles, originating from copper smelting  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin from B1100:  Hard zinc spelter  Aluminium skimmings excluding salt slag from B1100:  Zinc-containing drosses:  Galvanising slab zinc top dross (> 90 % Zn)  Galvanising slab zinc bottom dross (> 92 % Zn)  Zinc die casting dross (> 85 % Zn)  Hot dip galvanisers slab zinc dross (batch) (> 92 %)  Zinc skimmings  Wastes of refactory linings, including crucibles, originating from copper smelting  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin B1115 B1120 B1120 B1130 B1140 B1140 B1150 B1160  B1220 B1160  B1220 B1230  B2020 B2030 B2030 B2040  B3050 B3060  B3070 B3080  B3130 B3140 B4010  B4030 GB040  GC020 GC030  GC050 GC030  GC050 GE020  GF010 GG030  GG040 GG030  GG040 GH013 GN010  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3020 Mix B3030 Mix B3040 Mix B3050 (15) The entry for Burkina Faso is replaced by the following: Burkina Faso a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (16) The following entry for Cambodia is inserted in alphabetical order: Cambodia a b c d Single waste entries from B1010:  Copper scrap  Nickel scrap  Zinc scrap  Tin scrap  Cobalt scrap  Titanium scrap  Vanadium scrap  Chromium scrap from B1010:  Precious metals (gold, silver, the platinum group, but not mercury)  Iron and steel scrap  Aluminium scrap  Tungsten scrap  Molybdenum scrap  Tantalum scrap  Magnesium scrap  Bismuth scrap  Zirconium scrap  Manganese scrap  Germanium scrap  Scrap of Hafnium, Indium, Niobium, Rhemium and Gallium  Thorium scrap  Rare earths scrap from B1010:  Precious metals (gold, silver, the platinum group, but not mercury)  Iron and steel scrap  Aluminium scrap  Tungsten scrap  Molybdenum scrap  Tantalum scrap  Magnesium scrap  Bismuth scrap  Zirconium scrap  Manganese scrap  Germanium scrap  Scrap of Hafnium, Indium, Niobium, Rhemium and Gallium  Thorium scrap  Rare earths scrap from B1020:  Antimony scrap  Beryllium scrap  Selenium scrap  Tellurium scrap from B1020:  Cadmium scrap  Lead scrap (but excluding lead-acid batteries) from B1020:  Cadmium scrap  Lead scrap (but excluding lead-acid batteries) B1030  B1080 B1030  B1080 B1090 B1100  B1140 B1100  B1140 B1150 B1160  B2100 B1160  B2100 B2110  B2130 B3010 B3010 B3020 B3030  B3035 B3030  B3035 B3040 B3050  B3060 B3050  B3060 B3065 B3070  B4030 B3070  B4030 GB040  GF010 GB040  GF010 GG030  GG040 GH013  GN030 GH013  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 Mix B1010 Mix B2010 Mix B2010 Mix B2030 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3020 Mix B3030 Mix B3040 Mix B3050 Mix B3050 (17) The entry for Chile is replaced by the following: Chile a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (18) The entry for Chinese Taipei is replaced by the following: Chinese Taipei a b c d Single waste entries from B1010:  Precious metals (gold, silver, the platinum group, but not mercury)  Molybdenum scrap  Tantalum scrap  Cobalt scrap  Bismuth scrap  Zirconium scrap  Manganese scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Thorium scrap  Rare earths scrap  Chromium scrap from B1010:  Iron and steel scrap  Copper scrap  Nickel scrap  Aluminium scrap  Zinc scrap  Tin scrap  Tungsten scrap  Magnesium scrap  Titanium scrap  Germanium scrap from B1020:  Cadmium scrap  Lead scrap (but excluding lead-acid batteries)  Selenium scrap from B1020:  Antimony scrap  Beryllium scrap  Tellurium scrap B1030  B1031 B1040 B1050 B1060 B1070  B1090 from B1100:  Aluminium skimmings (or skims) excluding salt slag  Wastes of refractory lining, including crucibles, originating from copper smelting  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin from B1100:  Hard zinc spelter  Zinc-containing drosses:  Galvanising slab zinc top dross (> 90 % Zn)  Galvanising slab zinc bottom dross (> 92 % Zn)  Zinc die casting dross (> 85 % Zn)  Hot dip galvanisers slab zinc dross (batch) (> 92 % Zn)  Zinc skimmings B1115  B1150 B1160 B1170  B1240 B1250 B2010  B2030 from B2040:  All other wastes from B2040:  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications B2060  B2130 from B3010:  Scrap plastic of polyurethane (not containing CFCs)  Cured waste resins or condensation products from B3010:  Scrap plastic of non-halogenated polymers and copolymers, other than polyurethane (not containing CFCs)  The following fluorinated polymer wastes:  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/perfluoro vinyl ether (PFA)  Tetrafluoroethylene/perfluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) B3020 B3030  B3035 B3040  B3050 B3060  B3070 B3080 B3090  B3100 B3110  B4030 GB040  GC030 GC050 GEO20 GF010  GG040 GH013 GN010 GN020  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3020 Mix B3030 Mix B3040 Mix B3050 (19) The entry for Colombia is replaced by the following: Colombia a b c d Single waste entries B1010  B1070 B1080 B1090 from B1100:  Wastes of refractory linings, including crucibles, originating from copper smelting  Tantalum bearing tin slags with less than 0,5 % tin from B1100:  Hard zinc spelter  Zinc containing drosses:  Galvanising slab zinc top dross (> 90 % Zn)  Galvanising slab zinc bottom dross (> 92 % Zn)  Zinc die casting dross (> 85 % Zn)  Hot dip galvanisers slab zinc dross (batch) (> 92 % Zn)  Zinc skimmings  Aliminium skimmings (or skims) excluding salt slag  Slags from precious metals processing for further refining B1115  B1150 B1160 B1170  B1190 B1200 B1210 B1220 B1230  B1250 from B2010:  All other wastes from B2010:  Mica waste B2020  B2030 from B2040:  All other wastes from B2040:  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications B2060  B3020 from B3030:  Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock):  not carded or combed  other  Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock:  noils of wool or of fine animal hair  other waste of wool or of fine animal hair  waste of coarse animal hair  Cotton waste (including yarn waste and garnetted stock):  yarn waste (including thread waste)  garnetted stock  other  Flax tow and waste  Tow and waste (including yarn waste and garnetted stock) of jute and other textile bast fibres (excluding flax, true hemp and ramie)  Waste (including noils, yarn waste and garnetted stock) of man-made fibres:  of synthetic fibres  of artificial fibres  Worn clothing and other worn textile articles  Used rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables of textile:  sorted  other from B3030:  Tow and waste (including yarn waste and garnetted stock) of true hemp (Cannabis sativa L.)  Tow and waste (including yarn waste and garnetted stock) of sisal and other textile fibres of the genus Agave  Tow, noils and waste (including yarn waste and garnetted stock) of coconut  Tow, noils and waste (including yarn waste and garnetted stock) of abaca (Manila hemp or Musa textilis Nee)  Tow, noils and waste (including yarn waste and garnetted stock) of ramie and other vegetable textile fibres, not elsewhere specified or included B3035  B3040 from B3050:  Cork waste: crushed, granulated or ground cork from B3050:  Wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms from B3060:  Wine lees  Other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption from B3060:  All other wastes B3065 from B3070: Waste of human hair Waste straw from B3070: Deactivated fungus mycelium from penicillin production to be used as animal feed B3080 B3090  B3100 B3110  B3130 B3140  B4010 B4020  B4030 GB040  GC010 GC020 GC030  GF010 GG030  GG040 GH013 GN010  GN030 Mixtures of wastes Mix B1010 and B1070 All other mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (20) The entry for Costa Rica is replaced by the following: Costa Rica a b c d Single waste entries B1010  B3050 B1010  B3050 B3060  B3070 B3080 B3080 B3090  B3110 B3120  B4030 B3120  B4030 GB040  GH013 GB040  GH013 GN010  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (21) The entry for CÃ ´te d'Ivoire is replaced by the following: CÃ ´te d'Ivoire a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (22) The entry for Congo (Democratic Republic of the Congo) is replaced by the following: Democratic Republic of the Congo a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (23) The following entry for Dominican Republic is inserted in alphabetical order: Dominican Republic a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (24) The following entry for Ecuador is inserted in alphabetical order: Ecuador a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (25) The entry for Egypt is replaced by the following: Egypt a b c d Single waste entries B1010  B1070 B1080  B4030 GB040  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (26) The following entry for El Salvador is inserted in alphabetical order: El Salvador a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (27) The following entry for Ethiopia is inserted in alphabetical order: Ethiopia a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (28) The following entry for French Polynesia is inserted in alphabetical order: French Polynesia a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (29) The entry for FYROM (former Yugoslav Republic of Macedonia) is replaced by the following: The former Yugoslav Republic of Macedonia a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (30) The following entry for Gambia is inserted in alphabetical order: Gambia a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (31) The following entry for Ghana is inserted in alphabetical order: Ghana a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (32) The entry for Guatemala is replaced by the following: Guatemala a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (33) The following entry for Guinea (Republic of Guinea) is inserted in alphabetical order: Guinea (Republic of Guinea) a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (34) The entry for Guyana is replaced by the following: Guyana a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (35) The entry for Honduras is replaced by the following: Honduras a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (36) The entry for Hong Kong (China) is replaced by the following: Hong Kong (China) a b c d Single waste entries B1010  B1020 B1030  B1031 B1040  B1050 B1060  B1090 from B1100:  Wastes of refractory linings, including crucibles, originating from copper smelting from B1100:  Hard zinc spelter  Zinc-containing drosses:  Galvanising slab zinc top dross (> 90 % Zn)  Galvanising slab zinc bottom dross (> 92 % Zn)  Zinc die casting dross (> 85 % Zn)  Hot dip galvanisers slab zinc dross (batch) (> 92 % Zn)  Zinc skimmings  Aluminium skimmings (or skims) excluding salt slag  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin B1115  B1130 B1140  B1190 B1200 B1210  B1240 B1250  B2060 B2070  B2080 B2090 B2100  B2130 B3010  B3030 B3035 B3040  B3060 B3065 B3070  B3090 B3100  B3130 B3140 B4010  B4030 GB040  GN030 Mixtures of wastes Mix B1010 and B1070 All other mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (37) The entry for Israel is deleted. (38) The entry for Kuwait is replaced by the following: Kuwait a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (39) The entry for Kyrgyzstan is replaced by the following: Kyrgyzstan a b c d Single waste entries from B1010:  Thorium scrap from B1010: All other wastes B1020  B1115 from B1120:  All lanthanides (rare earth metals) from B1120:  All transition metals, excluding waste catalysts (spent catalysts, liquid used catalysts or other catalysts) on list A B1130 B1140 B1150 B1160  B1240 B1250 B2010 B2020 from B2030:  Ceramic based fibres not elsewhere specified or included from B2030:  Cermet waste and scrap (metal ceramic composites) B2040  B2130 from B3010:  Cured waste resins or condensation products  The following fluorinate polymer wastes:  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/perfluoro vinyl ether (PFA)  Tetrafluoroethylene/perfluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) from B3010:  Scrap plastic of non-halogenated polymers and copolymers B3020 from B3030:  Flax tow and waste  Tow and waste (including yarn waste and garneted stock) of true hemp (Cannabis sativa L.) from B3030:  All other wastes B3035  B3040 B3050 from B3060:  All other wastes from B3060:  Dried and sterilised vegetable waste, residues and byproducts, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included B3065 B3070  B4030 GB040  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (40) The entry for Liberia is replaced by the following: Liberia a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (41) The entry for Macau (China) is replaced by the following: Macau (China) a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (42) The entry for Madagascar is replaced by the following: Madagascar a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (43) The entry for Malawi is replaced by the following: Malawi a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (44) The entry for Malaysia is replaced by the following: Malaysia a b c d Single waste entries B1010  B1070 B1080 B1090 from B1100:  Zinc-containing drosses:  Galvanising slab zinc top dross (> 90 % Zn)  Galvanising slab zinc bottom dross (> 92 % Zn)  Zinc die casting dross (> 85 % Zn)  Hot dip galvanisers slab zinc dross (batch) (> 92 % Zn)  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin from B1100:  Hard zinc spelter  Zinc-containing drosses:  Zinc skimmings  Aluminium skimmings (or skims) excluding salt slag  Wastes of refactory linings, including crucibles, originating from copper smelting B1115 B1120  B1190 B1200  B2030 from B2040:  Waste gypsum wallboard or plasterboard arising from the demolition of buildings  Broken concrete from B2040:  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications from B2040:  Partially refined calcium sulphate produced from flue-gas desulphurisation (FGD)  Sulphur in solid form  Limestone from the production of calcium cyanamide (having a pH less than 9)  Sodium, potassium, calcium chlorides  Carborundum (silicon carbide)  Lithium-Tantalum and Lithium-Niobium containing glass scraps B2060  B2130 B3010  B3020 from B3030:  Tow and waste (including yarn waste and garneted stock) of true hemp (Cannabis sativa L.) from B3030:  Waste of wool or of fine or coase animal hair, including yarn waste but excluding garnetted stock:  Noils of wool or of fine animal hair  Other waste of wool or of fine animal hair  Waste of coarse animal hair from B3030:  All other wastes B3035  B3050 from B3060:  Dried and sterilised vegetable waste, residues and byproducts, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included  Degras: residues resulting from the treatment of fatty substances or animal or vegetable waxes  Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised  Other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption from B3060:  Wine lees  Fish waste  Cocoa shells, husks, skins and other cocoa waste B3065 from B3070:  Deactivated fungus mycelium from penicillin production to be used as animal feed from B3070:  Waste of human hair  Waste straw B3080  B3140 B4010  B4020 B4030 GB040  GG040 GH013 GN010  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (45) The following entry for Maldives is inserted in alphabetical order: Maldives a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (46) The entry for Mali is replaced by the following: Mali a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (47) The entry for Mauritius (Republic of Mauritius) is replaced by the following: Mauritius (Republic of Mauritius) a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (48) The entry for Moldova (Republic of Moldova) is replaced by the following: Moldova (Republic of Moldova) a b c d Single waste entries from B1010:  All other wastes from B1010:  Iron and steel scrap B1020  B2010 B2020 B2030  B3010 B3020 B3030  B4030 GB040  GN030 Mixtures of wastes Mix B3020 All other mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (49) The entry for Montenegro is replaced by the following: Montenegro a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (50) The following entry for Montserrat is inserted in alphabetical order: Montserrat a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (51) The entry for Morocco is replaced by the following: Morocco a b c d Single waste entries from B1010:  Precious metals (gold, silver, the platinum group, but not mercury) from B1010:  All other wastes from B1020:  Selenium scrap  Tellurium scrap from B1020:  All other wastes B1030  B1240 B1250 B1250 B2010  B2020 B2030 from B2040:  Partially refined calcium sulphate produced from flue-gas desulphurisation (FGD)  Waste gypsum wallboard or plasterboard arising from the demolition of buildings  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications  Broken concrete  Lithium-Tantalum and Lithium-Niobium containing glass scraps from B2040:  Sulphur in solid form  Limestone from the production of calcium cyanamide (having a pH less than 9)  Sodium, potassium, calcium chlorides  Carborundum (silicon carbide) B2060  B2130 from B3010:  Cured waste resins or condensation products  The following fluorinated polymer wastes:  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) from B3010:  Scrap plastic of non-halogenated polymers and copolymers  The following fluorinated polymer wastes:  Perfluoroethylene/propylene (FEP) B3020 from B3030:  All other wastes from B3030:  Worn clothing and other worn textile articles B3035 B3040 B3050 B3060  B3130 B3140 B3140 B4010  B4030 GB040  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (52) The following entry for Namibia is inserted in alphabetical order: Namibia a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (53) The entry for Nepal is replaced by the following: Nepal a b c d Single waste entries from B1010:  Zinc scrap  Magnesium scrap  Bismuth scrap  Titanium scrap  Zirconium scrap  Manganese scrap  Germanium scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhemium and Gallium  Thorium scrap  Rare earths scrap from B1010:  Nickel scrap  Tungsten scrap  Molybdenum scrap  Tantalum scrap  Cobalt scrap  Chromium scrap from B1010:  Precious metal (gold, silver, the platinum group, but not mercury)  Iron and steel scrap  Aluminum scrap  Tin scrap from B1010:  Copper scrap B1020  B1190 B1200 B1210  B2040 B2060 B2070  B3010 from B3020: Waste and scrap of paper or paperboard of:  other, including but not limited to: 1. laminated paperboard 2. unsorted scrap from B3020: Waste and scrap of paper or paperboard of:  unbleached paper or paperboard or of corrugated paper or paperboard  other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  paper or paperboard made mainly of mechanical pulp (for example, newspaper, journals and similar printed matter) B3030  B4030 GB040  GF010 GG030  GG040 GH013  GN030 Mixtures of wastes Mix B3020 All other mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (54) The entry for New Zealand is deleted. (55) The following entry for Niger is inserted in alphabetical order: Niger a b c d Single waste entries B1010  B1240 B1250 B1250 B2010  B3010 B3020  B3030 B3020  B3030 B3035 from B3040:  Other rubber wastes (excluding such wastes specified elsewhere) from B3040:  Waste and scrap from hard rubber (e.g. ebonite) from B3040:  Waste and scrap from hard rubber (e.g. ebonite) B3050 B3050 B3060  B3130 B3140 B3140 B4010  B4030 GB040  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1050 Mix B1010 and B1070 Mix B1010 and B1070 Mix B3040 and B3080 Mix B1010 Mix B1010 Mix B2010 Mix B2030 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3010 Perfluoro alkoxyl alkane Mix B3020 Mix B3020 Mix B3030 Mix B3030 Mix B3040 Mix B3040 Mix B3050 Mix B3050 (56) The entry for Pakistan is replaced by the following: Pakistan a b c d Single waste entries B1010  B1080 B1090 B1100 B1115 B1120  B2130 B3010 B3020  B3035 B3040 B3050 from B3060:  Wine lees  Degras: residues resulting from the treatment of fatty substances or animal or vegetable waxes  Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degeletanised  Cocoa shells, husks, skins and other cocoa waste from B3060:  Dried and sterilised vegetable waste, residues and byproducts, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included from B3060:  Fish waste  Other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption B3065 B3070 B3080 B3090  B3130 B3140 B4010  B4020 B4030 GB040  GC010 GC020  GC030 GC050  GG040 GH013 GN010 GN020  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 Mix B3040 and B3080 Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3020 Mix B3030 Mix B3040 Mix B3050 (57) The following entry for Papua New Guinea is inserted in alphabetical order: Papua New Guinea a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (58) The entry for Paraguay is replaced by the following: Paraguay a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (59) The entry for Peru is replaced by the following: Peru a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (60) The entry for Philippines is replaced by the following: Philippines a b c d Single waste entries from B1010:  Cobalt scrap  Chromium scrap from B1010:  All other wastes B1020  B1030 B1031  B1050 B1060 B1070  B1080 B1090 B1100  B1120 B1130  B1140 B1150  B1240 B1250 B2010 B2020  B2030 from B2040:  All other wastes from B2040:  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications B2060  B2130 B3010 B3020 B3030 B3035 B3040 B3050 B3060  B4030 GB040  GC030 GC050 GE020  GF010 GG030 GG040 GH013 GN010  GN030 Mixtures of wastes from Mix B1010 and B1050:  Mixtures including cobalt scrap from Mix B1010 and B1050:  All other mixtures of wastes from Mix B1010 and B1070:  Mixtures including cobalt scrap from Mix B1010 and B1070:  All other mixtures of wastes Mix B3040 and B3080 from Mix B1010:  Mixtures including cobalt scrap from Mix B1010:  All other mixtures of wastes Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3020 Mix B3030 Mix B3040 Mix B3050 (61) The entry for Russia (Russian Federation) is replaced by the following: Russia (Russian Federation) a b c d Single waste entries B1010  B1031 B1050  B1160 B1170  B1200 B1220 B1230 B1240 B1250  B3010 B3030  B3035 B3040 B3050 B3060 B3065  B3110 B3140 B4010  B4030 GB040  GC050 GE020 GG030  GG040 GH013  GN030 (62) The entry for Rwanda is replaced by the following: Rwanda a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (63) The following entry for Saint Lucia is inserted in alphabetical order: Saint Lucia a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (64) The following entry for Saint Vincent and the Grenadines is inserted in alphabetical order: Saint Vincent and the Grenadines a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (65) The entry for Senegal is replaced by the following: Senegal a b c d Single waste entries B1010  B3020 from B3030:  All other wastes from B3030:  Worn clothing and other worn textiles articles B3035  B3130 B3140 B4010  B4030 GB040  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (66) The entry for Serbia is replaced by the following: Serbia a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (67) The entry for Seychelles is replaced by the following: Seychelles a b c d Single waste entries B1010  B3040 from B3050:  Wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms from B3050:  Cork waste: crushed, granulated or ground cork from B3060:  All other wastes from B3060:  Dried and sterilised vegetable waste, residues and byproducts, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included B3065  B4030 GB040  GE020 GF010 GG030  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (68) The entry for Singapore is replaced by the following: Singapore a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (69) The entry for Tajikistan is replaced by the following: Tajikistan a b c d Single waste entries B1010  B1150 B1160  B1200 B1210  B1240 B1250 B2010  B2030 from B2040:  Broken concrete from B2040:  All other wastes B2060  B2110 B2120  B2130 B3010  B3020 from B3030:  Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock):  not carded or combed  other  Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock:  noils of wool or of fine animal hair  other waste of wool or of fine animal hair  waste of coarse animal hair  Flax tow and waste  Tow and waste (including yarn waste and garnetted stock) of true hemp (Cannabis sativa L.)  Tow and waste (including yarn waste and garnetted stock) of jute and other textile bast fibres (excluding flax, true hemp and ramie)  Tow and waste (including yarn waste and garnetted stock) of sisal and other textile fibres of the genus Agave  Tow, noils and waste (including yarn waste and garnetted stock) of coconut  Tow, noils and waste (including yarn waste and garnetted stock) of abaca (Manila hemp or Musa textilis Nee)  Tow, noils and waste (including yarn waste and garnetted stock) of ramie and other vegetable textile fibres, not elsewhere specified or included from B3030:  Cotton waste (including yarn waste and garneted stock):  yarn waste (including thread waste)  garnetted stock  other  Waste (including noils, yarn waste and garnetted stock) of man-made fibres:  of synthetic fibres  of artificial fibres  Worn clothing and other worn textile articles  Used rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables of textile:  sorted  other B3035  B3040 B3050 from B3060:  Wine lees  Dried and sterilised vegetable waste, residues and byproducts, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included  Degras: residues resulting from the treatment of fatty substances or animal or vegetable waxes from B3060:  Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised  Fish waste  Cocoa shells, husks, skins and other cocoa waste  Other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption B3065 B3070 B3080 B3090  B3120 B3130  B3140 B4010  B4020 B4030 GB040  GC020 GC030 GC050  GF010 GG030  GG040 GH013 GN010  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (70) The entry for Thailand is replaced by the following: Thailand a b c d Single waste entries B1010  B1100 B1115 B1120  B1150 B1160 B1170  B2040 B2060 B2070 B2080 B2090  B2110 B2120  B2130 B3010 B3010 B3020  B3035 from B3040:  Waste tyre from B3040:  All other wastes B3050  B3070 from B3080:  Waste tyre from B3080:  All other wastes B3090  B3130 from B3140  Waste tyre from B3140:  All other wastes B4010  B4020 B4030 GB040 GC010  GC020 GC030 GC050  GF010 GG030  GG040 GH013 GH013 GN010  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 from Mix B3040 and B3080:  Mixtures including waste tyre from Mix B3040 and B3080:  All other mixtures of wastes Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3020 Mix B3030 from Mix B3040:  Mixtures including waste tyre from Mix B3040:  All other mixtures of wastes Mix B3050 (71) The entry for Togo is replaced by the following: Togo a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (72) The following entry for Trinidad and Tobago is inserted in alphabetical order: Trinidad and Tobago a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (73) The entry for Tunisia is replaced by the following: Tunisia a b c d Single waste entries B1010 B1010 B1020  B1220 B1230  B1240 B1230  B1240 B1250  B3010 from B3020: Waste and scrap of paper or paperboard of:  other, including but not limited to: 1. laminated paperboard 2. unsorted scrap from B3020: Waste and scrap of paper or paperboard of:  unbleached paper or paperboard or of corrugated paper or paperboard  other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  paper or paperboard made mainly of mechanical pulp (for example, newspaper, journals and similar printed matter) from B3020: Waste and scrap of paper or paperboard of:  unbleached paper or paperboard or of corrugated paper or paperboard  other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  paper or paperboard made mainly of mechanical pulp (for example, newspaper, journals and similar printed matter) from B3030:  All other wastes from B3030:  Worn clothing and other worn textile articles from B3030:  All other wastes B3035  B3065 B3035  B3065 from B3070:  Deactivated fungus mycelium from penicillin production to be used as animal feed from B3070:  Waste of human hair  Waste straw from B3070:  Waste of human hair  Waste straw B3080 B3080 B3090  B4030 GB040  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 Mix B3040 and B3080 Mix B1010 Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3020 Mix B3020 Mix B3030 Mix B3030 Mix B3040 Mix B3040 Mix B3050 Mix B3050 (74) The following entry for Uzbekistan is inserted in alphabetical order: Uzbekistan a b c d Single waste entries from B1010:  All wastes except precious metals (gold, silver, the platinum group, but not mercury) B1020 B1031 B1050  B1090 from B1100:  All wastes except slags from precious metals processing for further refining B1115  B1120 B1140 B1200  B2030 from B2040:  All wastes except partially refined calcium sulphate produced from flue-gas desulphurisation (FGD) B2060  B3060 B3070  B3090 B3120  B4030 GB040  GC030 GE020 GG030  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (75) The entry for Vietnam is replaced by the following: Vietnam a b c d Single waste entries from B1010:  Precious metals (gold, silver, the platinum group, but not mercury)  Tantalum scrap  Cobalt scrap  Bismuth scrap  Germanium scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Thorium scrap  Rare earths scrap from B1010:  Iron and steel scrap  Copper scrap  Nickel scrap  Aluminium scrap  Zinc scrap  Tin scrap  Tungsten scrap  Molybdenum scrap  Magnesium scrap  Titanium scrap  Zirconium scrap  Manganese scrap  Chromium scrap from B1020:  All other wastes from B1020:  Antimony scrap B1030  B1060 B1070 B1080  B1180 B1190  B1220 B1230  B2010 B2020 B2030  B2070 B2080 B2090  B2130 B3010  B3020 from B3030:  All other wastes from B3030:  Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock):  not carded or combed  other B3035 B3040 B3050  B3070 B3080 B3090  B3130 B3140 B4010  B4030 GB040 GC010  GC020 GC030  GC050 GE020 GF010  GG040 GH013 GN010  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (76) The following entry for Wallis and Futuna is inserted in alphabetical order: Wallis and Futuna a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (77) The following entry for Zimbabwe is inserted in alphabetical order: Zimbabwe a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006